***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   ANTHONY C. CARTER v. MICHAEL P. BOWLER
                 (AC 43670)
                    Bright, C. J., and Elgo and Bear, Js.

                                   Syllabus

The plaintiff sought damages for the alleged deprivation of his due process
   rights by the defendant, the statewide bar counsel for the Statewide
   Grievance Committee. The plaintiff had filed two grievance complaints
   with the committee against R, an attorney. In response to each complaint,
   the defendant sent a letter to the plaintiff stating that, after review, it
   was decided to dismiss the plaintiff’s complaints without referring them
   to a grievance panel because the complaints did not allege facts that,
   if true, would violate the rules governing attorney conduct. The plaintiff
   alleged that the defendant violated his rights under the federal and state
   constitutions by dismissing his grievance complaints against R. The
   trial court granted the defendant’s motion to dismiss on the ground of
   absolute immunity and the plaintiff appealed to this court. Held that
   the trial court properly dismissed the plaintiff’s complaint as the defen-
   dant was entitled to absolute immunity because his actions in reviewing
   complaints of attorney misconduct were taken in a quasi-judicial capac-
   ity as part of a statewide grievance proceeding: the defendant acted at
   all times pursuant to the statutory (§ 51-90c) authority vested in his
   office and in accordance with the applicable rule of practice (§ 2-32),
   as the statewide bar counsel has the responsibility to exercise judgment
   and discretion, is vested with investigative authority, ascertains and
   determines facts, makes decisions affecting the personal or property
   rights of private persons, and makes binding orders and judgments to
   either dismiss a complaint or refer it to a grievance panel or an arbitration
   panel; moreover, because the Office of the Statewide Bar Counsel is
   a creature of statute entrusted with the responsibility for reviewing
   complaints of attorney misconduct, a sound public policy existed to
   recognize the statewide bar counsel’s complete freedom of expression
   that a grant of absolute immunity provided; furthermore, the Office of
   the Statewide Bar Counsel also acts as an arm of the court to effectuate
   its inherent authority to regulate attorney conduct and to discipline
   members of the bar.
      Argued November 30, 2021—officially released March 8, 2022

                             Procedural History

   Action to recover damages for the alleged deprivation
of the plaintiff’s constitutional rights, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Hartford, where the court, Budzik, J., granted
the defendant’s motion to dismiss and rendered judg-
ment thereon, from which the plaintiff appealed to this
court. Affirmed.
  Anthony C. Carter, self-represented, the appellant
(plaintiff).
  Philip Miller, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Clare Kindall, solicitor general, for the appellee (defen-
dant).
                          Opinion

  ELGO, J. The self-represented plaintiff, Anthony C.
Carter, appeals from the judgment of the trial court
granting the motion to dismiss filed by the defendant,
Michael P. Bowler. On appeal, the plaintiff claims that
the court improperly dismissed his complaint on the
ground of absolute immunity.1 We disagree and, accord-
ingly, affirm the judgment of the trial court.
   At all relevant times, the defendant was the statewide
bar counsel for the Statewide Grievance Committee
(committee). During the summer of 2017, the plaintiff
filed two grievance complaints with the committee
against Attorney Richard J. Rubino. In response to each
complaint, the defendant sent a letter to the plaintiff
that stated in relevant part: ‘‘The [plaintiff’s] complaint
has been reviewed by the [O]ffice of the Statewide Bar
Counsel, together with an attorney and a non-attorney
member of the [committee]. After this review it was
decided to dismiss the complaint . . . without refer-
ring it to a grievance panel for the following reason(s):
The complaint does not allege facts, which, if true,
would constitute a violation of any provision of the
applicable rules governing attorney conduct. . . .’’2
  The plaintiff commenced the present action against
the defendant on November 29, 2017. In his one count
complaint, the plaintiff alleged that the defendant had
violated his due process rights under the federal and
state constitutions by dismissing his grievance com-
plaints against Rubino. In response, the defendant filed
a motion to dismiss pursuant to Practice Book § 10-
30, in which he alleged, inter alia, that the doctrine of
absolute immunity barred the plaintiff’s action. After
the parties submitted memoranda of law on that issue,
the court granted the motion to dismiss, and this appeal
followed.
  On appeal, the plaintiff claims that the court improp-
erly dismissed his action on the ground of absolute
immunity. We do not agree.
   ‘‘A motion to dismiss tests, inter alia, whether, on
the face of the record, the court is without jurisdiction.
. . . Because a jurisdictional challenge presents a ques-
tion of law, our review is plenary.’’ (Citation omitted;
internal quotation marks omitted.) North Sails Group,
LLC v. Boards & More GmbH, 340 Conn. 266, 269,
264 A.3d 1 (2021). The doctrine of absolute immunity
implicates the subject matter jurisdiction of the court.
See Kenneson v. Eggert, 196 Conn. App. 773, 780, 230
A.3d 795 (2020) (‘‘absolute immunity concerns a court’s
subject matter jurisdiction’’ (internal quotation marks
omitted)); Bruno v. Travelers Cos., 172 Conn. App. 717,
723, 161 A.3d 630 (2017) (‘‘once the defendants raised
the issue of absolute immunity . . . and the court then
determined that the plaintiff’s initial complaint was
barred by the doctrine of absolute immunity, the court
should have dismissed the case against the defen-
dants’’). In addition, we note that, ‘‘[i]n reviewing a
challenge to a ruling on a motion to dismiss . . .
[w]hen the facts relevant to an issue are not in dispute,
this court’s task is limited to a determination of whether
. . . the trial court’s conclusions of law are legally and
logically correct.’’ (Internal quotation marks omitted.)
Labissoniere v. Gaylord Hospital, Inc., 182 Conn. App.
445, 452, 185 A.3d 680 (2018).
   We begin our analysis by reviewing certain well estab-
lished precepts. The doctrine of absolute immunity,
known also as the litigation privilege; see, e.g., MacDer-
mid, Inc. v. Leonetti, 310 Conn. 616, 627, 79 A.3d 60
(2013); Idlibi v. Ollennu, 205 Conn. App. 660, 664, 258
A.3d 121 (2021); ‘‘protects against suit as well as liabil-
ity—in effect, against having to litigate at all.’’ (Internal
quotation marks omitted.) Chadha v. Charlotte Hun-
gerford Hospital, 272 Conn. 776, 786, 865 A.2d 1163
(2005); see also Simms v. Seaman, 308 Conn. 523, 540–
45, 69 A.3d 880 (2013) (discussing expansion of absolute
immunity to bar retaliatory civil actions beyond claims
of defamation). Our Supreme Court consistently has
‘‘applied the doctrine of absolute immunity to . . .
actions arising from judicial or quasi-judicial proceed-
ings.’’ Rioux v. Barry, 283 Conn. 338, 345, 927 A.2d 304
(2007). As the court explained, ‘‘[t]he judicial proceed-
ing to which . . . [absolute] immunity attaches . . .
includes any hearing before a tribunal which performs
a judicial function, ex parte or otherwise, and whether
the hearing is public or not. . . . It extends . . . to
the proceedings of many administrative officers, such
as boards and commissions, so far as they have powers
of discretion in applying the law to the facts which
are regarded as judicial or quasi-judicial, in character.’’
(Internal quotation marks omitted.) Petyan v. Ellis, 200
Conn. 243, 246, 510 A.2d 1337 (1986).
   The question, then, is whether the proceeding at issue
in the present case properly may be considered quasi-
judicial in nature. Our Supreme Court has outlined a
number of factors that assist in determining whether a
proceeding is quasi-judicial in nature. ‘‘Among them
are whether the body has the power to: (1) exercise
judgment and discretion; (2) hear and determine or to
ascertain facts and decide; (3) make binding orders and
judgments; (4) affect the personal or property rights of
private persons; (5) examine witnesses and hear the
litigation of the issues on a hearing; and (6) enforce
decisions or impose penalties. . . . Further, it is
important to consider whether there is a sound public
policy reason for permitting the complete freedom of
expression that a grant of absolute immunity provides.’’
(Citation omitted.) Kelley v. Bonney, 221 Conn. 549,
567, 606 A.2d 693 (1992). Those factors ‘‘are not exclu-
sive nor must all factors militate in favor of a determina-
tion that a proceeding is quasi-judicial in nature for a
court to conclude that the proceeding is, in fact, quasi-
judicial.’’ Priore v. Haig, 196 Conn. App. 675, 697, 230
A.3d 714, cert. granted, 335 Conn. 955, 239 A.3d 317
(2020).
   The Office of the Statewide Bar Counsel exists pursu-
ant to statute. General Statutes § 51-90c provides in
relevant part: ‘‘(a) The judges of the Superior Court
shall appoint an attorney to act as State-Wide Bar Coun-
sel, who shall serve full-time, and such number of attor-
neys to act as assistant bar counsel as are necessary
. . . . (b) In addition to any other powers and duties
set forth in sections 51-90 to 51-91b, inclusive, or by
rule of the court, the State-Wide Bar Counsel shall inves-
tigate and prosecute complaints involving the violation
by any person of any provision of section 51-88.’’ In
carrying out that statutory mandate, in accordance with
the applicable rules of practice promulgated by the
Superior Court; see footnote 2 of this opinion; the state-
wide bar counsel (1) exercises judgment and discretion,
(2) is vested with investigative authority, (3) ascertains
and determines facts, (4) makes decisions that affect
the personal or property rights of private persons, as
a possible consequence of the statewide bar counsel’s
decision to refer a complaint to the committee is sus-
pension or revocation of a license to practice law in
this state; see General Statutes § 51-90g; and (5) makes
binding orders and judgments to either dismiss a com-
plaint or refer it to a grievance panel or an arbitration
panel. See Practice Book § 2-32 (a). Those responsibili-
ties persuade us that the activities of the statewide
bar counsel are quasi-judicial in nature. Moreover, as
a creature of statute entrusted with responsibility for
reviewing complaints of attorney misconduct, a sound
public policy reason exists to recognize the statewide
bar counsel’s ‘‘complete freedom of expression that a
grant of absolute immunity provides.’’ Kelley v. Bonney,
supra, 221 Conn. 567.
   Furthermore, it bears emphasis that, although estab-
lished by statute, the Office of the Statewide Bar Coun-
sel acts as an arm of the court to effectuate its ‘‘inherent
authority to regulate attorney conduct and to discipline
the members of the bar.’’ Heslin v. Connecticut Law
Clinic of Trantolo & Trantolo, 190 Conn. 510, 523, 461
A.2d 938 (1983); see also Statewide Grievance Commit-
tee v. Rozbicki, 211 Conn. 232, 239, 558 A.2d 986 (1989)
(statewide bar officials act as ‘‘arm of the court’’ in
carrying out duties because ‘‘[t]he regulation of attorney
conduct is . . . within the court’s inherent authority’’);
cf. In re Application of Pagano, 207 Conn. 336, 339,
541 A.2d 104 (1988) (‘‘[t]he proceeding to disbar [or
suspend] an attorney is neither a civil action nor a
criminal proceeding, but is a proceeding sui generis,
the object of which is not the punishment of the
offender, but the protection of the court’’ (emphasis
omitted; internal quotation marks omitted)). This court
previously has held that ‘‘a grievance proceeding is
quasi-judicial in nature’’; Cohen v. King, 189 Conn. App.
85, 90, 206 A.3d 188 (2019), cert. denied, 336 Conn. 925,
246 A.3d 986 (2021); and that ‘‘statements made in a
grievance proceeding [are] shielded by absolute immu-
nity . . . .’’ Id., 92; see also Field v. Kearns, 43 Conn.
App. 265, 273, 682 A.2d 148 (‘‘we conclude that bar
grievance proceedings are quasi-judicial’’), cert. denied,
239 Conn. 942, 684 A.2d 711 (1996); Grant v. Quinn,
Docket No. CV-XX-XXXXXXX, 2011 WL 925441, *4 (Conn.
Super. February 8, 2011) (‘‘[t]he proceedings of the
[committee] are judicial in nature and its members are
entitled to absolute judicial immunity from liability for
duties performed in connection with those proceed-
ings’’). In light of the foregoing, we conclude that the
statewide bar counsel’s review of complaints of attor-
ney misconduct is quasi-judicial in nature under Con-
necticut law.
   Federal law similarly has recognized that counsel to
attorney discipline committees act in a quasi-judicial
capacity. As the United States Supreme Court has
observed, ‘‘[t]he essentially judicial nature of disciplin-
ary actions . . . has been recognized previously by the
federal courts.’’ Middlesex County Ethics Committee
v. Garden State Bar Assn., 457 U.S. 423, 434 n.13, 102
S. Ct. 2515, 73 L. Ed. 2d 116 (1982). The United States
Court of Appeals for the Second Circuit likewise ‘‘has
consistently extended . . . ‘quasijudicial’ immunity to
investigators with attorney grievance committees
. . . .’’ Finn v. Anderson, 592 Fed. Appx. 16, 19 (2d
Cir. 2014); see also McKeown v. New York State Com-
mission on Judicial Conduct, 377 Fed. Appx. 121, 124
(2d Cir. 2010) (‘‘[p]rosecutors, hearing examiners, and
law clerks are eligible for absolute immunity, and those
involved in preparing and adjudicating attorney disci-
pline proceedings share analogous roles’’); Napolitano
v. Saltzman, 315 Fed. Appx. 351, 351–52 (2d Cir. 2009)
(holding that defendant attorney ‘‘enjoys absolute
immunity for his actions as counsel to the Grievance
Committee, which are ‘quasi-public adjudicatory [or]
prosecutorial’ in nature’’); Anonymous v. Assn. of the
Bar of the City of New York, 515 F.2d 427, 433 (2d Cir.)
(grievance committee ‘‘acts as a quasi-judicial body’’ as
arm of court (internal quotation marks omitted)), cert.
denied, 423 U.S. 863, 96 S. Ct. 122, 46 L. Ed. 2d 92 (1975);
accord Bishop v. State Bar of Texas, 791 F.2d 435, 438
(5th Cir. 1986) (due to ‘‘the importance of the disciplin-
ary process to the judiciary, courts have afforded broad
immunity to members of bar grievance committees and
their staff’’); Clulow v. Oklahoma, 700 F.2d 1291, 1298
(10th Cir. 1983) (‘‘bar officials charged with duties of
investigating, drawing up, and presenting cases involv-
ing attorney discipline enjoy absolute immunity from
damage claims for such functions’’); Kissell v. Breskow,
579 F.2d 425, 430–31 (D.C. Cir. 1980) (absolute immu-
nity afforded to members of attorney discipline commit-
tee); Clark v. Washington, 366 F.2d 678, 681 (9th
Cir.1966) (‘‘[a]s an arm of the Washington Supreme
Court in connection with disciplinary proceedings, the
Bar Association is an ‘integral part of the judicial pro-
cess’ and is therefore entitled to the same immunity
which is afforded to prosecuting attorneys in that
state’’).
   In order to overcome the absolute immunity afforded
in judicial or quasi-judicial proceedings, a plaintiff bears
a formidable burden. Allegations of improper motives,
bad faith, or malice are not enough. See Mireles v. Waco,
502 U.S. 9, 11, 112 S. Ct. 286, 116 L. Ed. 2d 9 (1991)
(per curiam) (absolute immunity ‘‘is not overcome by
allegations of bad faith or malice’’); Bernard v. County
of Suffolk, 356 F.3d 495, 504 (2d Cir. 2004) (‘‘the fact that
improper motives may influence [attorney’s] authorized
discretion cannot deprive him of absolute immunity’’).
Rather, a plaintiff must demonstrate that either (1) the
actions in question were not taken in the defendant’s
judicial or quasi-judicial capacity or (2) the defendant
has acted ‘‘in the complete absence of all jurisdiction.’’
Mireles v. Waco, supra, 11–12; see also Leseberg v.
O’Grady, 115 Conn. App. 18, 22, 971 A.2d 86, cert.
denied, 293 Conn. 913, 978 A.2d 1110 (2009).
   The record before us unequivocally indicates that the
defendant’s actions in the present case were taken in
a quasi-judicial capacity as part of a statewide grievance
proceeding, and that the defendant at all times acted
pursuant to the authority vested in his office by our
General Statutes.3 His actions, therefore, are protected
by absolute immunity. For that reason, the trial court
properly granted the motion to dismiss.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff also challenges the court’s determination that dismissal of
his state constitutional claim was warranted on the alternative ground of
sovereign immunity. In light of our conclusion that the court properly deter-
mined that the plaintiff’s action was barred by the doctrine of absolute
immunity, we do not address that alternate basis of dismissal.
  2
    In so doing, the defendant’s conduct comported with the strictures of
Practice Book § 2-32 (a), which provides in relevant part: ‘‘Within seven
days of the receipt of a complaint, the statewide bar counsel shall review
the complaint and process it in accordance with subdivisions (1), (2) or (3)
of this subsection as follows . . . (2) refer the complaint to the chair of
the Statewide Grievance Committee or an attorney designee of the chair
and to a nonattorney member of the committee, and the statewide bar
counsel in conjunction with the chair or attorney designee and the nonattor-
ney member shall, if deemed appropriate, dismiss the complaint on one or
more of the following grounds . . . (B) the complaint does not allege facts
which, if true, would constitute a violation of any provision of the applicable
rules governing attorney conduct . . . .’’
  3
    We reiterate that the gravamen of the plaintiff’s complaint was that the
defendant improperly had sent the plaintiff two letters ‘‘informing him that
his [grievance complaints] had been dismissed.’’